Citation Nr: 1603317	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right elbow disability.

2.  Entitlement to a compensable disability rating for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

4.  Entitlement to an effective date earlier than January 10, 2007, for the assignment of a 60 percent disability rating for a kidney disability.


REPRESENTATION

Appellant represented by:	Suzanna Scarborough, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of October 2008 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran provided testimony at a video hearing before the Board.  A transcript of the hearing is of record. 

With respect to the earlier effective date claim, the record reflects that the Veteran initially requested a local hearing with a Decision Review Officer (DRO).  However, the Veteran provided testimony with regard to this issue at the August 2015 video hearing in lieu of the hearing before a DRO.  As such, his DRO hearing request is considered withdrawn.

The issues of entitlement to increased ratings for a right elbow disability and left hearing loss, entitlement to service connection for a right ear hearing loss, and entitlement to an effective date earlier than January 10, 2007, for the assignment of a 60 percent disability rating for a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss.  

2.   Evidence received since the September 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in a September 2002 RO decision.  The basis for the denial was that the evidence of record at that time indicated that the Veteran did not have a current right ear hearing loss for VA purposes.  Although the Veteran was notified of the RO decision, he did not appeal.  As such, the September 2002 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

At the August 2015 video hearing, the Veteran testified that his hearing had decreased since an August 2012 VA audiological examination.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may currently have a right ear hearing loss disability for VA purposes.  As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened. 


REMAND

The Veteran's reopened claim for right ear hearing loss and the remaining claims on appeal warrant further development.

With respect to the effective date claim, a remand is warranted in this case in order to obtain additional VA treatment records which may be evidence of an informal claim for entitlement to an effective date earlier than January 10, 2007, for the assignment of a 60 percent disability rating for a kidney disability.

Under applicable criteria, the effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date. Otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Additionally, applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Finally, according to 38 C.F.R. § 3.157(b) (2015), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

The Board notes that VA adjudicators have constructive possession of documents generated by VA medical facilities even if such records are not physically part of the claims file and that such records are considered evidence of record at the time a decision is made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Here, a September 2002 rating decision granted service connection for kidney disease, status post kidney transplant, and assigned a 30 percent rating, effective March 7, 2001.  The 30 percent evaluation was the minimum evaluation assigned following transplant surgery.  In a November 2012 rating decision, the RO increased the disability rating for the kidney disability to 60 percent, effective January 10, 2007.  The RO noted that the January 10, 2007 effective date was based on a VA treatment record which showed that an increased disability rating was warranted.  The Veteran argues, however, that his kidney condition has always warranted the higher 60 percent disability rating and that the rating should be effective from the date that he was initially assigned service connection for the disorder.  At the August 2015 hearing, the Veteran's attorney submitted copies of some VA treatment records dated prior to January 10, 2007 indicating that the Veteran's kidney disability met the criteria for a higher disability rating, however, it is not clear if these records are complete.  Moreover, a review of the record shows that only sporadic VA treatment records have been associated with the claims file.  Therefore a remand is warranted in order to obtain a complete copy of all of the Veteran's VA treatment records so that the Board can properly adjudicate this claim.  Moreover, upon obtaining these outstanding VA clinical records, the RO should consider the provisions of 38 C.F.R. § 3.157  in determining whether any VA clinical records not previously considered may provide the basis for an earlier effective date for the award of a 60 percent disability rating for the service-connected kidney disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Board notes that at the August 2015 hearing it was agreed that current treatment records from the VA Medical Centers (VAMC) in West Palm Beach and Miami would be associated with the claims file.  However, the record reflects that the identified records have not been associated with the claims file.  As a complete copy of the Veteran's service medical records have been requested above, this action should also complete this outstanding request.  

Lastly, the record also reflects that the Veteran last underwent VA 
examinations for his right elbow and hearing loss disabilities in August 2012.   During his August 2015 hearing, the Veteran indicated that his service-connected right elbow and left hearing loss disabilities as well as a right ear hearing loss had increased in severity.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the foregoing, further VA examination is necessary in order to determine the current level of severity of the Veteran's right elbow and hearing loss disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all treatment records pertaining to the Veteran from the VAMC in Miami and West Palm Beach.

2.  After the above VA records are obtained, the RO should readjudicate the Veteran's claim for entitlement to an effective date earlier than January 10, 2007, for the assignment of a 60 percent disability rating for a kidney disability.  In reviewing the Veteran's claim for entitlement to an earlier effective date for the award of the 60 percent disability rating, the RO should consider 38 C.F.R. § 3.157. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right elbow disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his left ear hearing loss and any right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left ear hearing loss disability and any right ear hearing loss disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


